Citation Nr: 0913897	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for narcolepsy, to include 
as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and B.F.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to 
September 1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran's appeal was remanded by the Board for further 
development in July 2007.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was provided an examination by a VA neurologist 
in August 2008.  The examiner was unable to determine the 
etiology of the Veteran's diagnosed narcolepsy and 
recommended that the Veteran be examined by a sleep disorder 
specialist.  However, the Veteran was not provided an 
examination by a sleep disorder specialist.  Accordingly, 
such an examination should be scheduled.

The record contains a January 2004 Social Security 
Administration (SSA) decision.  The decision provides a list 
of medical documents upon which the decision was based.  
Several of the medical documents listed are pertinent to a 
sleep disorder, are not in the claims file, and have not been 
requested by VA.  An attempt should be made to obtain these 
records.  38 C.F.R. § 3.159(c)(2).

The February 2005 statement of the case indicates that not 
all of the Veteran's service treatment records are of record.  
Another attempt should be made to obtain the remainder of the 
Veteran's service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of all 
of the medical records pertaining to any 
original or continuing award of disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

2.  Request the remainder of the Veteran's 
service treatment records.  If such 
records are unavailable, documentation of 
a negative response should be placed in 
the record.
 
3.  Schedule the Veteran for a VA 
examination by a sleep disorder 
specialist.  His claims folder should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should express a medical opinion 
as to whether the narcolepsy is at least 
as likely as not (i.e., 50 percent or more 
probability) related to the Veteran's 
military service.  If determined to be 
unrelated to service, the examiner should 
opine whether the narcolepsy is at least 
as likely as not (i.e., 50 percent or more 
probability) due to the Veteran's service-
connected hypertension, including whether 
the service-connected hypertension has 
aggravated any narcolepsy disorder.  
Reasons and bases for all opinions should 
be provided.

4.  If the Veteran is unable to attend an 
examination by a sleep disorder 
specialist, the Veteran's claims file 
should be forwarded to a sleep disorder 
specialist for review.  After reviewing 
the Veteran's claims folder, the reviewer 
should express a medical opinion as to 
whether the narcolepsy is at least as 
likely as not (i.e., 50 percent or more 
probability) related to the Veteran's 
military service.  If determined to be 
unrelated to service, the reviewer should 
opine whether the narcolepsy is at least 
as likely as not (i.e., 50 percent or more 
probability) due to the Veteran's service-
connected hypertension, including whether 
the service-connected hypertension has 
aggravated any narcolepsy disorder.  
Reasons and bases for all opinions should 
be provided.

5.  After completion of the above 
requested development, reconsider the 
Veteran's claim.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

